                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

     Michael Owen Harriot,                )      C/A No.: 3:19-2482-JFA-SVH
                                          )
                          Plaintiff,      )
                                          )
             vs.                          )                 ORDER
                                          )
     United States of America,            )
                                          )
                          Defendant.      )
                                          )

        This matter is before the court on Plaintiff’s motion for recusal of the

undersigned magistrate judge. [ECF No. 6]. All pretrial proceedings in this case

were referred to the undersigned pursuant to the provisions of 28 U.S.C. § 636(b)

and Local Civ. Rule 73.02(B)(2)(f) (D.S.C.).

I.      Factual Background

        In support of his motion for recusal, Plaintiff’s motion states that the case

was assigned to Judge Hodges as a “related case” to one of his prior cases. He

alleges the assigned judges made biased and specious opinions. Id. at 1–2. He

further alleges the assigned judges knew there was “no warrant nor affidavit to

support the complaint” in his criminal case. Id. at n. 1.

II.     Discussion

        A.         Standard of Review

        The Fourth Circuit has recognized that “there is as much obligation upon

a judge not to recuse himself when there is no occasion as there is for him to do
so when there is.” Nakell v. Attorney Gen. of N.C., 15 F.3d 319, 325 (4th Cir.

1994) (citations and quotations omitted); see also Code of Judicial Conduct,

Canon 3A(2) (“A judge should hear and decide matters assigned, unless

disqualified . . . .”). As the Ninth Circuit summarized:

      This proposition is derived from the “judicial [p]ower” with which we
      are vested. See U.S. Const. art. III, § 1. It is reflected in our oath, by
      which we have obligated ourselves to “faithfully and impartially
      discharge and perform [our] duties” and to “administer justice
      without respect to persons, and do equal right to the poor and to the
      rich.” 28 U.S.C. § 453. Without this proposition, we could recuse
      ourselves for any reason or no reason at all; we could pick and choose
      our cases, abandoning those that we find difficult, distasteful,
      inconvenient or just plain boring . . . .

      It is equally clear from this general proposition that a judge may not
      sit in cases in which his “impartiality might reasonably be
      questioned.” 28 U.S.C. § 455(a); see also id. § 455(b) (enumerating
      circumstances requiring recusal). We are as bound to recuse
      ourselves when the law and facts require as we are to hear cases
      when there is no reasonable factual basis for recusal. See Clemens
      v. U.S. Dist. Ct., 428 F.3d 1175, 1179 (9th Cir. 2005); Nichols v. Alley,
      71 F.3d 347, 352 (10th Cir. 1995). If it is a close case, the balance tips
      in favor of recusal. United States v. Dandy, 998 F.2d 1344, 1349 (6th
      Cir. 1993).

United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (alterations and

emphasis in original).

      Recusal of federal judges is generally governed by 28 U.S.C. § 455.1 That

statute provides that “[a]ny justice, judge, or magistrate judge of the United




1Notably, 28 U.S.C. § 455 largely tracks the language of Canon 3C of the Code of
Conduct for United States Judges, which also governs recusal of federal judges.


                                          2
States shall disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.” 28 U.S.C. § 455(a). In the Fourth Circuit, this

standard is analyzed objectively by considering whether a person with knowledge

of the relevant facts and circumstances might reasonably question the judge’s

impartiality. United States v. Cherry, 330 F.3d 658, 665 (4th Cir. 2003). For

purposes of this statute, the hypothetical “reasonable person” is not a judge,

because judges, who are trained to regard matters impartially and are keenly

aware of that obligation, “may regard asserted conflicts to be more innocuous

than an outsider would.” United States v. DeTemple, 162 F.3d 279, 287 (4th Cir.

1998).

      Section 455(a) does not require recusal “simply because of unsupported,

irrational or highly tenuous speculation,” or because a judge “possesses some

tangential relationship to the proceedings.” Cherry, 330 F.3d at 665 (internal

quotation omitted). The Fourth Circuit recognizes that overly cautious recusal

would improperly allow litigants to exercise a “negative veto” over the

assignment of judges simply by hinting at impropriety. DeTemple, 162 F.3d at

287. Recusal decisions under 28 U.S.C. § 455(a) are “fact-driven and may turn on

subtleties in the particular case.” Holland, 519 F.3d at 912.

      The statute provides a list of specific instances where a federal judge’s

recusal is mandated, regardless of the perception of a reasonable observer. 28

U.S.C. § 455(b). For instance, a judge is disqualified “[w]here he has a personal


                                         3
bias or prejudice concerning a party.” 28 U.S.C. § 455(b)(1).2 Bias or prejudice

must be proven by compelling evidence. Brokaw v. Mercer Cnty., 235 F.3d 1000,

1025 (7th Cir. 2000).

     The United States Supreme Court has made clear that to warrant

disqualification, “[t]he alleged bias or prejudice . . . must stem from an

extrajudicial source . . . other than what the judge learned from his participation

in the case.” United States v. Grinnell Corp., 384 U.S. 563, 583 (1966). In applying

the extrajudicial source doctrine, the Supreme Court has held that:

     judicial rulings alone almost never constitute a valid basis for a bias
     or partiality motion. In and of themselves (i.e., apart from surrounding
     comments or accompanying opinion), they cannot possibly show
     reliance upon an extrajudicial source; and can only in the rarest
     circumstances evidence the degree of favoritism or antagonism
     required . . . when no extrajudicial source is involved.

Liteky v. United States, 510 U.S. 540, 555 (1994) (citation omitted). The

extrajudicial source doctrine applies under both 28 U.S.C. § 455 and 28 U.S.C. §

144. Grinnell, 384 U.S. at 582–83; Liteky, 510 U.S. at 550, 554.




2Similarly, 28 U.S.C. § 144 mandates recusal when a party to a “proceeding in a
district court” demonstrates by a timely and sufficient affidavit that the “judge
before whom the matter is pending has a personal bias or prejudice either against
him or in favor of any adverse party.” The procedures for seeking recusal under
28 U.S.C. § 144 differ from those under § 455(b)(1). Furthermore, where actual
bias is demonstrated pursuant to 28 U.S.C. § 144, recusal will generally also be
required in any event under 28 U.S.C. § 455(a)’s standard of an appearance of
bias. Therefore, the standard stated herein focuses on 28 U.S.C. § 455.


                                         4
       B.   Analysis

       Despite his allegations of bias, Plaintiff provides no evidence of bias.

Plaintiff has pointed to nothing in the record or elsewhere that raises even the

appearance of impartiality, much less actual bias or prejudice. Plaintiff’s

disagreement with rulings of the undersigned is not a valid basis for recusal. See

Liteky 510 U.S. at 555. Therefore, Plaintiff’s motion to recuse must be denied.

III.   Conclusion

       For the foregoing reasons, Plaintiff’s motion to recuse the undersigned

Magistrate Judge [ECF No. 6] is denied.

        IT IS SO ORDERED.



September 16, 2019                          Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        5
